Citation Nr: 1425360	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from September 2005 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for migraine headaches, and assigned an initial 10 percent evaluation, effective from June 16, 2009.

Where, as is the case here with respect to the increased rating claim for headaches, an award of service connection for a disability has been granted and the assignment of an initial disability evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged".  As such, that claim is characterized as "initial" as shown on the title page of this decision.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In addition to the paper claims file, there are paperless, electronic Veterans Benefits Management System (VBMS) and VVA (Virtual VA) and files associated with the Veteran.  A June 2014 review of those files reflects that the Veteran has raised three additional service connection claims as shown in his VBMS file (presumably the RO is already aware of this filing and as such those questions need not be formally referred herein).  A review of the VVA file reveals that VA/CAPRI records were compiled in July 2012, and consist of records dated from March 2010 to June 2012.  A Supplemental Statement of the Case issued in July 2012 reflects consideration of this evidence.  


FINDING OF FACT

For the entirety of the appeal period extending from June 16, 2009, the Veteran's service-connected migraine headaches have not been productive of characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSION OF LAW

For the entirety of the appeal period extending from June 16, 2009, the criteria for an initial rating in excess of 10 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in March 2010 (addressing the elements of service connection prior to the grant of service connection for migraine headaches).  As this is also an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In this regard, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his migraine headaches was granted and an initial rating was assigned in the September 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions, and statements of the Veteran, and his representative.  In addition, VA examinations relating to headaches were conducted in 2010 and 2012.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Factual Background

Service connection for migraine headaches was initially established in a September 2010 rating action, at which time an initial 10 percent evaluation was assigned effective from June 16, 2009, the day following the Veteran's discharge from service. 

The grant was primarily based on STRs which show that the Veteran sustained trauma following 2 IED blasts occurring in May and August 2006, and VA examination reports of April 2010.  On VA general medical examination of April 2010, the Veteran reported having headaches occurring every other day, since the IED explosions, which he treated with 800 mg of Ibuprofen, which reportedly intermittently improved symptoms.  With medication headaches lasted from 1 to 2 hours; without it, headaches lasted all day.  The report reflected that the Veteran was employed full time working in landscaping.  It was noted that he had been employed for less than a year, and had lost about a week of work due to headaches.  The examiner opined that headaches presented no effects on the Veteran's usual occupation or daily activities.  On PTSD examination of April 2010, the examiner commented that the Veteran's headaches appeared to be exacerbated by stress, and since he has only been working 1 1/2 months, it has not created missed work or other problems on the job.

In an October 2010 statement, the Veteran stated that he had continuous episodes of headaches.  In a June 2011 statement, he mentioned that he had migraine headaches 2 to 3 times a week, starting between his eyes and moving to the back of his head.

The Veteran refused to be examined at a VA examination scheduled for July 2011. 

A review of the VVA file reveals that VA/CAPRI records were compiled in July 2012, and consist of records dated from March 2010 to June 2012.  When seen in March 2012, the Veteran complained of headaches, ongoing and it was noted that a CT scan of the head had been done in the past at Ft. Hood, which he was told was normal.  The records contain references to ongoing headaches, but do not contain detailed information regarding their duration, frequency, or severity.

A VA examination for headaches was conducted in October 2012.  The Veteran reported that since 2006, he had experienced headaches every other day, starting at noon and lasting until he took an NSAID.  It was noted that if he did not take an NSAID, he went to sleep with a headache, but did not have one the next morning.  He indicated that pain started at the central base of the occiput and radiated around the head bilaterally to the forehead.  It was mentioned that an NSAID taken as soon as pain started could resolve a headache.  Pain on both sides of the head and worsening with physical activity was documented.  The pain reportedly lasted less than 1 day.  There were no noted non-headache symptoms (such as nausea, light sensitivity, etc.), and the examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The examiner also indicated that the Veteran had characteristic prostrating attacks of non-migraine headache pain, which occurred once every 2 months.  A CT scan of the head was normal.  Chronic headaches were assessed.  The examiner opined that the Veteran's headache condition did not impact his ability to work.   

Analysis

The Veteran contends that his service-connected migraine headaches warrant an initial evaluation in excess of 10 percent.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's service-connected migraine headaches have been assigned an initial 10 percent disability rating for the entirety of the appeal period extending from June 16, 2009, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, provide for a 50 percent rating for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is provided for migraine with characteristic prostrating attacks averaging one in 2 months over last several months.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S 
NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In order to be entitled to a higher initial rating to 30 percent, the evidence must show that the Veteran has characteristic prostrating attacks from his headaches, occurring on an average once a month over the last several months.  

Having evaluated both the lay and clinical evidence presented for the record, the Board concludes that the evidence simply does not show that the Veteran has had chronic prostrating headaches with the specified frequency and duration.  In this regard, he has not provided any information in his lay statements or by way of medical history reflecting that his headaches are prostrating.  Similarly VA medical records dated from 2010 to 2012 fail to show this, as do VA examinations of 2010 and 2012.  In 2012, the VA examiner specifically found that that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  

The Board observes that upon VA examination of 2012, the examiner also made a finding that the Veteran had characteristic prostrating attacks of non-migraine headache pain, which occurred once every 2 months.  The Board notes that this notation of prostrating headaches represents an isolated finding, unsubstantiated by any other evidence.  Moreover, the criteria for a 30 percent evaluation require a finding of characteristic prostrating attacks occurring on an average once a month over last several months.  In this case, the required frequency is simply not shown.  

In summary, the evidence of record does not support an initial rating in excess of 10 percent for headaches under Diagnostic Code 8100 for the entirety of the appeal period.  Although during this time period the Veteran complained of frequent headaches, the applicable rating criteria link ratings for headaches to the following two primary elements: severity and frequency, neither of which is shown in the case to a degree warranting a higher rating.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Extraschedular Consideration and TDIU

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, consideration of the next analytical step is not undertaken and referral for extraschedular consideration is not required.  But if the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic code (8100) used for evaluating headaches.  In short, for the reasons already set forth above in denying the appeal for an initial rating in excess of 10 percent for headaches, the rating criteria contemplate not only his symptoms but the severity of the condition, and provide an opportunity for the assignment of a still higher evaluation.  Therefore, as the assigned ratings are adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is still employed.  As such, consideration of TDIU is not warranted.


ORDER

An initial rating in excess of 10 percent for migraine headaches is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


